Denied and Opinion Filed November 20, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00964-CV

     IN RE COMMONWEALTH ENTERTAINMENT GROUP LLC
  FORMERLY D/B/A BUNGALOW NOW D/B/A XOXO SOCIAL, Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-16251

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Carlyle
                             Opinion by Justice Carlyle
      In its November 6, 2020 petition for writ of mandamus and emergency motion

for temporary relief, relator challenges the trial court’s determination not to extend

a temporary restraining order enjoining real parties in interest from enforcing their

emergency suspension order. On November 10, 2020, relator filed a motion to

dismiss, advising us that the administrative law judge has issued a ruling rendering

this original proceeding moot. We grant the motion and dismiss the petition. Having
dismissed the petition, we also deny the emergency motion as moot.



                                         /Cory L. Carlyle/
                                         CORY L. CARLYLE
                                         JUSTICE
200964F.P05




                                      –2–